                                                                                   Letter


                                                                                    Harmeet K. Dhillon
                                                                               Harmeet@DhillonLaw.com


                                          June 26, 2020

The Honorable Judge Jill A. Otake
Otake_Orders@hid.uscourts.gov
United States Courthouse
300 Ala Moana Boulevard, Room C-338
Honolulu, Hawaii 96850-0338

       Re:     Carmichael et al. v. Governor Ige; Case No. 1:20-cv-00273 JAO-WRP
               Hearing July 2, 2020 at 11:00 on Plaintiffs’ TRO Motion

Dear Honorable Judge Otake:

        I write in response to Attorney General Clare Connors’ request to the Court to change the
agreed-upon hearing format from Zoom, with both counsel on equal footing and I, lead counsel
for the Plaintiffs, participating from California, to a format where General Connors would appear
in person while I appear by telephone or local counsel handles the hearing. Mr. Hochberg, our
local counsel, is indeed very capable; however, I am the lead counsel and have been preparing
both the papers and for the hearing. Given that General Connors herself will be handling the
hearing, I will make arrangements to attend the hearing in person, and am in the process of
securing travel arrangements now. Should the Court accede to the state’s request, Plaintiffs do
not object and will participate in person, subject to all social distancing requirements imposed by
the Court.

                                             Respectfully,



                                             Harmeet K. Dhillon

cc:    Craig Y. Iha, Esq.
       craig.y.iha@hawaii.gov

       James Hochberg, Esq.
       jim@jameshochberglaw.com




                                DHILLON LAW GROUP INC.
      177 POST STREET, SUITE 700 | SAN FRANCISCO, CA 94108 | 415.433.1700 | 415.520.6593 (F)
